719 S.E.2d 29 (2011)
Walter Sutton BAYSDEN
v.
The STATE of North Carolina.
No. 522A11.
Supreme Court of North Carolina.
December 2, 2011.
John Aldridge, III, Special Deputy Attorney General, for State of North Carolina.
*30 Dan L. Hardway, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 1st of December 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 2nd of December 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).